Citation Nr: 0943495	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-09 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic osteoarthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
February 1985.   This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2008, the Veteran was 
granted a separate rating for instability of the right knee 
and assigned an evaluation of 10 percent.  As the instability 
evaluation stems from the Veteran's original appeal, it is 
also on appeal at this time.  Additionally, the claim 
originally included the issue of entitlement to service 
connection for bilateral hearing loss.  In a rating decision 
of January 2009, service connection was granted for a left 
ear hearing loss.  This is a full grant of the benefit 
originally sought and the matter is not longer on appeal.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss does not qualify as 
a current disability for VA compensation purposes.

2.  Bilateral tinnitus is the result of noise exposure in 
service.

3.  Osteoarthritis of the right knee is manifested by 0 
degrees of extension and flexion to 100 degrees with pain, 
but not frequent giving way, ankylosis, or dislocated or 
removed semilunar cartilage.

4.  Instability of the right knee is manifested by 
intermittent giving way of the knee, but not frequent giving 
way, ankylosis, or dislocated or removed semilunar cartilage. 


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 
1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009), 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2009).

4. The criteria for a rating in excess of 10 percent for 
instability of the right knee are not met.  38 U.S.C.A. §§ 
1101, 1131, 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009), 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection for tinnitus.  

In cases such as the claim for a higher initial rating for 
the knee disabilities, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 
128 (2008).  That burden has not been met in this case.

Thus, no further discussion of the VCAA is required with 
regards to the claims for service connection for tinnitus or 
increased initial evaluations for knee disabilities.

With regard to the claim for service connection for right ear 
hearing loss, proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
March 2007.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
Veteran was also advised as to disability evaluations and 
effective dates.  The duty to notify as to the claim for 
service connection is met.  

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted private treatment records.  The Veteran was 
afforded two VA medical examinations in 2007.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection for Right Ear Hearing Loss and Bilateral 
Tinnitus

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  There 
is a presumption of service incurrence for sensorineural 
hearing loss which is manifest to a degree of disability of 
10 percent or more within a year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The provisions of 38 C.F.R. § 3.385 define "impaired 
hearing" for the purposes of applying the laws administered 
by VA.  Hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The Veteran has submitted evidence from private providers who 
have discussed his hearing problems.  The statement and 
reported results of December 2006, by Dr. M. does not comport 
with the requirements of 38 C.F.R. § 3.385 and is not 
sufficient for the purposes of this decision.  The Board is 
prohibited from interpreting the findings provided in the 
report.  Additionally, the opinion from Dr. M. of March 2008 
does not comport with the requirements of 38 C.F.R. § 3.385, 
and is not provide a basis to allow the claim.  

The Veteran attended a VA examination in June 2007.  Puretone 
thresholds were as follows: 15 dB at 500 Hz, 20 dB at 1000 
Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz, 35 dB at 4000 Hz.  
The average puretone threshold for the right ear was 25 dB 
and speech recognition was a 98 percent.  The results of 
audiometric testing during this VA audiology examination do 
not qualify as hearing loss under the 38 C.F.R. 
§ 3.385 criteria.  However, the examiner did assign the 
Veteran a diagnosis of tinnitus, although not constant, it 
was recurrent.

1.  Right Ear Hearing Loss

With respect to right ear hearing loss, the preponderance of 
the evidence is against a grant as the Veteran does not have 
a hearing loss disability as defined by VA regulation.  As 
noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no current disability, the claim for service connection 
for hearing loss of the right ear must be denied.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for right ear hearing loss.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim cannot be granted.

2.  Bilateral Tinnitus

Noise exposure in service, during which time the Veteran was 
an aircraft mechanic, has already been conceded, as the 
Veteran was granted service connection for right ear hearing 
loss.  For a grant of service connection, there must be a 
medical nexus between the current disability and the noise 
exposure in active service.

Such a nexus has been provided by the March 2008 opinion of a 
private provider, who states that the Veteran's hearing loss 
began in active service.  The Board finds that this opinion 
can also be applied to the Veteran's tinnitus.  This opinion 
is based on the Veteran's history, his in service noise 
exposure, and an audiological examination.  As such, the 
Board finds it is credible evidence in support of the 
Veteran's claim for service connection for tinnitus.

Service connection for bilateral tinnitus is granted.

Initial Rating for Knee Disabilities

The Veteran seeks an increased rating for his right knee 
disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

The Veteran attended a VA examination in August 2007.  He 
complained of dull constant pain and intermittent clicking 
and giving way.  He reported two incapacitating episodes in 
the past year that required two days of bed rest each.  He 
used a cane, but it was secondary to a non-service-connected 
injury to the right leg and ankle.  Examination revealed no 
effusion and some crepitus.  The Veteran had two small, well-
healed, non-painful, non-adhering stab scars consistent with 
arthroscopic surgery.  Range of motion was 0 degrees of 
extension and flexion to 100 degrees with pain.  Cruciate and 
collateral ligaments were intact without evidence of an 
instability pattern.  There was mild pain with palpitation 
and repetition of motion.  Lachman's, anterior drawer, and 
McMurray's testing were all negative.  Radiologic examination 
showed post-traumatic osteoarthritis of the right knee.  The 
examiner diagnosed early post-traumatic osteoarthritis of the 
right knee without significant loss of range of motion.  
Testing found no fatigue, swelling, or further loss of range 
of motion with repetitive use.  Treadmill testing found that 
the Veteran was unable to walk at 1.2 miles per hour and 
could only walk 0.6 MPH for one and one-half minutes due to 
the development of an antalgic gait of the lower extremity 
related to the non service-connected disability.  This 
examination is credible evidence, as it is based on careful 
review of the claims file and examination of the Veteran.

A November 2007 opinion from a private provider notes that 
the Veteran requires medication for pain, experiences 
instability and giving way, and tires with repetitive use.

1.  Osteoarthritis

According to Diagnostic Code (DC) 5010, traumatic arthritis 
is rated under DC 5003, which rated degenerative arthritis.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, DC 5003.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.

The Veteran does not qualify for a higher rating under DC 
5260 or DC 5261.  At the Veteran's VA examination, range of 
motion was 0 degrees of extension and flexion to 100 degrees 
with pain.  Thus, a higher rating is not warranted at this 
time.

The Board has considered whether a more favorable result is 
available under any other diagnostic code.  There is no 
evidence of ankylosis, so as to warrant a rating under DC 
5256.  There is no evidence that the Veteran has any 
dislocated semilunar cartilage so as to warrant an additional 
rating under either DC 5258 or DC 5259.  As noted, there is 
no evidence of a torn meniscus.  He already receives a 
separate rating for instability under DC 5257, which is 
discussed herein.  As the range of motion limitations do not 
approximate that for a 20 percent rating under diagnostic 
codes 5260 or 5261, it is clear that the current 10 percent 
rating compensates the Veteran for his functional impairment 
including painful motion, weakness and fatigability.  
Compensation for the non-service connected disability is 
prohibited.  

Proper application of the applicable diagnostic codes shows 
the Veteran is entitled to a 10 percent rating for 
osteoarthritis of the right knee, but no higher.  The 
preponderance of the evidence is against the Veteran's appeal 
for a rating in excess of 10 percent.  Because the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.

2.  Instability

Under DC 5257, a 20 percent disability rating is warranted 
for moderate impairment, and a 30 percent disability rating 
is assigned for severe impairment.  38 C.F.R. § 4.71a, DC 
5257.  The schedule of ratings does not define "slight," 
"moderate," and "severe."  Rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).

The Board finds that the Veteran is not entitled to a higher 
evaluation for instability.  While he complained of some 
intermittent giving way at the VA examination in August 2007, 
a complaint that was also reiterated by the private provider, 
the VA examiner found no pattern of instability in the 
cartilage.  The Board finds that this is only moderate 
instability, as it only occurs intermittently.

The Board has considered whether a more favorable result is 
available under any other diagnostic code.  There is no 
evidence of ankylosis, so as to warrant a rating under DC 
5256.  There is no evidence that the Veteran has any 
dislocated semilunar cartilage so as to warrant an additional 
rating under either DC 5258 or DC 5259.  In fact, McMurray's 
testing at the August 2007 examination was normal.  He 
already receives a separate rating for osteoarthritis under 
DC 5010, which is discussed below.  As the Veteran has 
already been assigned a compensable rating for loss of range 
of motion, he is not entitled to an additional rating under 
DC 5003 for any arthritis he may experience.

Proper application of the applicable diagnostic codes shows 
the Veteran is entitled to a 20 percent rating for 
instability of the right knee, but no higher. The 
preponderance of the evidence is against the Veteran's appeal 
for a rating in excess of 20 percent for instability of the 
right knee.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for a rating in excess of 20 percent 
cannot be granted.

3.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
The RO has considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the July 2000 SSOC. Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
Veteran's left knee disabilities with the established 
criteria found in the rating schedule for a knee disability 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers limitation of motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the 
Veteran has required frequent hospitalizations for his right 
knee.  Indeed, it does not appear from the record that he has 
been hospitalized at all for the disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the right knee disabilities 
markedly impacted his ability to perform his job.  The 
Veteran did not indicate at the VA examination that he had 
missed work due to knee pain, although he complained of being 
bedridden on two occasions.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.
ORDER

The appeal for service connection for right ear hearing loss 
is denied.

The appeal for service connection for bilateral tinnitus is 
granted.

The appeal for an initial evaluation in excess of 20 percent 
for instability of the right knee is denied.

The appeal for an initial evaluation in excess of 10 percent 
osteoarthritis of the right knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


